DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 11/17/2021.  Claims 1 – 20 are pending in the present application.
	Applicant’s arguments (and amendments) are considered but are not persuasive.
	This action is made final.

Response to Arguments
03.	Applicant argues that in claim, the recited “management module” should not be interpreted under 35 USC 112(f).  Examiner respectfully agrees, as the management module is being recited as being included within the computer memory.
	Applicant argues that claims 15 – 20, as amended, should not be rejected under 35 USC 101 as being directed towards non-statutory embodiments.  Examiner respectfully agrees, as the computer program product has been recited to be disposed upon a non-transitory computer readable storage medium.  This makes it clear that the claims are not directed towards a transitory or software embodiment.
	Applicant argues that not all claimed limitations are disclosed by the prior art reference Jain.  More specifically, it is argued by the Applicant that Jain does not 
	The first part of the Applicant’s argument is that Jain does not “secure special permissions”, due to their personal data never being exposed.  However, the Applicant’s claims do not recite anything about special permissions or how that would operate.  The Applicant’s claimed limitation only recites that the metadata table is filtered based on the requesting user’s organization.  In other words, one or more portions of the metadata table are returned to that particular user, based on that user’s organization.  This is the same embodiment taught by Jain in that a user is only able to obtain the data that is associated with that organization from the table.  Examiner agrees that Jain generally describes that protected data is not exposed in the metadata table.  However, this does not preclude Jain from teaching that only a portion of the table is returned for the user’s query, which is based on what organization the requesting user is from.  For example, paragraphs [0041], [0070], and [0099] teach that only records that are stored for the particular user are returned by the requested query.  In other words, a user is restricted to what records can be obtained from the metadata table, regardless of if those records 
	Applicant additionally argues that in Jain that the query results are not filtered because the queries cannot gain access to any protected data for any of the organizations.  Examiner generally agrees that Jain does not allow for querying of the protected data (although Jain does acknowledge that this is how other system operate, and that it could be done this way).  However, Jain does teach that the data stored at the intermediate table can be done in such a way that only data that belongs to a particular organization can be returned for a requesting user of that organization, as explained above.  Therefore the capability of only returning data for an organization that matches the organization of the requesting user reads on the Applicant’s claimed limitation of filtering the metadata table by an organization identifier.
	Applicant argues that Jain does not disclose all claimed limitations in some of the dependent claims, namely claims 2 and 6.  However, the arguments presented stem from the argument with respect to claim 1, which was that Jain does not teach filtering the data based on the organization of the requesting user.  These arguments have therefore been addressed above with respect to claim 1.


Claim Rejections - 35 USC § 102


05.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

06.	Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (US PGPub 2014/0074558), hereinafter “Jain”.
	Consider claim 1, Jain discloses a method of providing access to usage reports on a cloud-based data warehouse (paragraphs [0029], [0038]), the method comprising:
	maintaining, by a management module, a metadata table on the cloud-based data warehouse, wherein the metadata table comprises usage reports for a plurality of organizations (paragraphs [0024], [0065], [0128], tables are maintained, which store data/metadata in a database, whereby reports can be generated and stored therein for organizations);
	receiving, by the management module, a request for the metadata table from an administrator account for a first organization of the plurality of organizations (paragraphs [0041], [0064], users, which can be an administrator, submit requests for data from the tables);

	providing, by the management module, the filtered portion of the metadata table to the administrator account (paragraph [0040], the data from the table is returned).
	Consider claim 2, and as applied to claim 1 above, Jain discloses a method comprising:
	receiving, from the administrator account for the first organization, a request to combine the filtered portion of the metadata table with a first organization-owned table (paragraph [0067], data for the table is combined based on the request sent be the user);
	issuing, by the management module, a database query to combine the filtered portion of the metadata table with the first organization-owned table (paragraph [0021], a query is submitted to combine the data based on the requesting user’s organization);
	providing, to the administrator account for the first organization, results of the database query (paragraph [0024], the results of the query are returned).
	Consider claim 3, and as applied to claim 1 above, Jain discloses a method comprising:
	continually updating the filtered portion of the metadata table after providing the filtered portion of the metadata table to the administrator account for the first 
	Consider claim 4, and as applied to claim 1 above, Jain discloses a method comprising:
	maintaining the metadata table comprises monitoring interactions between the management module and user accounts associated with each of the plurality of organizations (paragraphs [0130], interactions are performed by each of the users for which organization they have access to).
	Consider claim 5, and as applied to claim 1 above, Jain discloses a method comprising:
	instructing the cloud-based data warehouse to generate the filtered portion of the metadata table (paragraphs [0022], [0072], the cloud based storage generated the requests data);
	instructing the cloud-based data warehouse to allow the administrator account for the first organization to access the filtered portion of the metadata table (paragraphs [0041], [0064], an administrator can access the appropriate portions of the tables).
	Consider claim 6, and as applied to claim 1 above, Jain discloses a method comprising:
	the administrator account for the first organization is denied access to portions of the metadata table outside of the filtered portion of the metadata table (paragraphs [0030], [0114], permission are set such that the organization of the requesting user is user to determine which data the user cannot access).
claim 7, and as applied to claim 1 above, Jain discloses a method comprising:
	enabling the filtered portion of the metadata table for use as a data source for a worksheet (paragraphs [0068], [0099], the results can be returned in a form suitable for the requesting user).
	Consider claim 8, Jain discloses an apparatus for providing access to usage reports on a cloud-based data warehouse (paragraphs [0029], [0038]), the apparatus comprising a computer processor, a computer memory operative coupled to the computer processor, the computer memory having disposed within it computer instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of:
	maintaining, by a management module included within the computer memory, a metadata table on the cloud-based data warehouse, wherein the metadata table comprises usage reports for a plurality of organizations (paragraphs [0024], [0065], [0128], tables are maintained, which store data/metadata in a database, whereby reports can be generated and stored therein for organizations);
	receiving, by the management module, a request for the metadata table from an administrator account for a first organization of the plurality of organizations (paragraphs [0041], [0064], users, which can be an administrator, submit requests for data from the tables);
	granting, by the management module, the administrator account permission to access a filtered portion of the metadata table, wherein the filtered portion of the metadata table is generated by filtering the metadata table by an organization identifier 
	providing, by the management module, the filtered portion of the metadata table to the administrator account (paragraph [0040], the data from the table is returned).
	Consider claim 9, and as applied to claim 8 above, Jain discloses an apparatus comprising:
	receiving, from the administrator account for the first organization, a request to combine the filtered portion of the metadata table with a first organization-owned table (paragraph [0067], data for the table is combined based on the request sent be the user);
	issuing, by the management module, a database query to combine the filtered portion of the metadata table with the first organization-owned table (paragraph [0021], a query is submitted to combine the data based on the requesting user’s organization);
	providing, to the administrator account for the first organization, results of the database query (paragraph [0024], the results of the query are returned).
	Consider claim 10, and as applied to claim 8 above, Jain discloses an apparatus comprising:
	continually updating the filtered portion of the metadata table after providing the filtered portion of the metadata table to the administrator account for the first organization (paragraph [0129], the data that is obtained by way of the query is updated either at certain frequencies or what certain actions occur).
claim 11, and as applied to claim 8 above, Jain discloses an apparatus comprising:
	maintaining the metadata table comprises monitoring interactions between the management module and user accounts associated with each of the plurality of organizations (paragraphs [0130], interactions are performed by each of the users for which organization they have access to).
	Consider claim 12, and as applied to claim 8 above, Jain discloses an apparatus comprising:
	instructing the cloud-based data warehouse to generate the filtered portion of the metadata table (paragraphs [0022], [0072], the cloud based storage generated the requests data);
	instructing the cloud-based data warehouse to allow the administrator account for the first organization to access the filtered portion of the metadata table (paragraphs [0041], [0064], an administrator can access the appropriate portions of the tables).
	Consider claim 13, and as applied to claim 8 above, Jain discloses an apparatus comprising:
	the administrator account for the first organization is denied access to portions of the metadata table outside of the filtered portion of the metadata table (paragraphs [0030], [0114], permission are set such that the organization of the requesting user is user to determine which data the user cannot access).
	Consider claim 14, and as applied to claim 8 above, Jain discloses an apparatus comprising:

	Consider claim 15, Jain discloses a computer program product for providing access to usage reports on a cloud-based data warehouse (paragraphs [0029], [0038]), the computer program product disposed upon a non-transitory computer readable storage medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of:
	maintaining, by a management module, a metadata table on the cloud-based data warehouse, wherein the metadata table comprises usage reports for a plurality of organizations (paragraphs [0024], [0065], [0128], tables are maintained, which store data/metadata in a database, whereby reports can be generated and stored therein for organizations);
	receiving, by the management module, a request for the metadata table from an administrator account for a first organization of the plurality of organizations (paragraphs [0041], [0064], users, which can be an administrator, submit requests for data from the tables);
	granting, by the management module, the administrator account permission to access a filtered portion of the metadata table, wherein the filtered portion of the metadata table is generated by filtering the metadata table by an organization identifier of the first organization (paragraphs [0063], [0099], the accessing of the data is based on the permissions of the requesting users/administrators, such that an organization identifier is used to determine which data the user has access to);

	Consider claim 16, and as applied to claim 15 above, Jain discloses a computer program product comprising:
	receiving, from the administrator account for the first organization, a request to combine the filtered portion of the metadata table with a first organization-owned table (paragraph [0067], data for the table is combined based on the request sent be the user);
	issuing, by the management module, a database query to combine the filtered portion of the metadata table with the first organization-owned table (paragraph [0021], a query is submitted to combine the data based on the requesting user’s organization);
	providing, to the administrator account for the first organization, results of the database query (paragraph [0024], the results of the query are returned).
	Consider claim 17, and as applied to claim 15 above, Jain discloses a computer program product comprising:
	continually updating the filtered portion of the metadata table after providing the filtered portion of the metadata table to the administrator account for the first organization (paragraph [0129], the data that is obtained by way of the query is updated either at certain frequencies or what certain actions occur).
	Consider claim 18, and as applied to claim 15 above, Jain discloses a computer program product comprising:
	maintaining the metadata table comprises monitoring interactions between the management module and user accounts associated with each of the plurality of 
	Consider claim 19, and as applied to claim 15 above, Jain discloses a computer program product comprising:
	instructing the cloud-based data warehouse to generate the filtered portion of the metadata table (paragraphs [0022], [0072], the cloud based storage generated the requests data);
	instructing the cloud-based data warehouse to allow the administrator account for the first organization to access the filtered portion of the metadata table (paragraphs [0041], [0064], an administrator can access the appropriate portions of the tables).
	Consider claim 20, and as applied to claim 15 above, Jain discloses a computer program product comprising:
	the administrator account for the first organization is denied access to portions of the metadata table outside of the filtered portion of the metadata table (paragraphs [0030], [0114], permission are set such that the organization of the requesting user is user to determine which data the user cannot access).

Conclusion
07.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

08.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

09.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

March 08, 2022